SNEED, Circuit Judge,
Dissenting:
I respectfully dissent. The majority opinion states its holding as follows:
Here, we hold as a matter of federal law that the state may not enforce Proposition 140’s lifetime legislative term limits because the provision imposes a severe limitation on the people’s fundamental right to elect whomever they choose and the voters were not provided with adequate notice of that limitation.
Maj. op. at p. 863.
The holding of this court ought to be:
The wording of Proposition 140 and the context in which it was debated before the election was sufficiently expressed to assure an informed vote thereon and Proposition 140 does not contravene the Fourteenth Amendment and the Bill of Rights as incorporated therein.
The voters were properly informed that Proposition 140 imposed lifetime limits and it does not “limit their most fundamental rights.” In fact, Proposition 140 is an expression of the fundamental right of the citizens of California to be served by state legislators holding office for such terms as they direct.
I.

NOTICE

The ambiguity issue raised by the majority was resolved satisfactorily by the Supreme Court of California in Legislature v. Eu, 54 Cal.3d 492, 286 Cal.Rptr. 283, 816 P.2d 1309 (1991). In Eu, a suit by the California legislature challenging Proposition 140, the court discussed the question of whether the initiative imposes a lifetime ban on officers who have sérved the specified number of terms. The court did note that “the language of Proposition 140 is ambiguous as to its intent to impose a lifetime ban.” Eu, 54 Cal.3d at 504, 286 Cal.Rptr. 283, 816 P.2d 1309. Under California law, however, it is appropriate for the court to examine indications of voter intent that lie outside the four corners of the initiative. Kennedy Wholesale, Inc. v. State Bd. of Equalization, 53 Cal.3d 245, 250, 279 Cal.Rptr. 325, 806 P.2d 1360 (1991). The majority, by relying on Thompson v. Oklahoma, 487 U.S. 815, 857, 108 S.Ct. 2687, 2710-11, 101 L.Ed.2d 702 (1988), accept this principle of interpretation. In conducting this inquiry, the Eu court found ample indications of the voters’ intent by analyzing comments in the official ballot pamphlet. These comments “strongly support” the claim that a lifetime ban was contemplated by both the framers of Proposition 140 as well as the voters who approved it. Eu, 54 Cal.3d at 505-06, 286 Cal.Rptr. 283, 816 P.2d 1309.
The “Argument Against Proposition 140,” included in the ballot pamphlet accompanying the initiative, clearly states that legislative officers are “banned for life” after serving a set number of years. Ballot Pamp., Proposed Stats, and Amends, to Cal. Const, with argument to voters, Gen. Elec. (Nov. 6, 1990), p. 70-71. In fact, as the Eu court observed, the argument utilizes such unambiguous phrases 11 times. So too, an examination of the proposition by the Legislative Analyst noted that the term limits provision *865limited “the number of terms an elected state official can serve in the same office,” saying nothing about a possible return to office at any point in the future. Id. at 69. Nowhere in the statements made by Proposition 140 advocates is the claim made that a lifetime ban is not imposed by the measure. Id. at 70-71. This powerful evidence led the court to properly conclude that the average voter would have known that Proposition 140 imposed lifetime term limits. Eu, 54 Cal.3d at 505, 286 Cal.Rptr. 283, 816 P.2d 1309. The indicia of voter awareness and intent, however, are even stronger than the California Supreme Court suggested.
In 1990, voters had not one but two term limit measures on which to pass judgment. In addition to Proposition 140, a coalition of reform-minded groups placed Proposition 131 on the ballot. Proposition 131 limited state executive officers to up to eight consecutive years of service, while legislators were restricted to 12 years in office. Proposition 131, however, also explicitly allowed officeholders to regain then- eligibility to run for the same elected position in the future, provided they sat out at least one term. The comments in the ballot pamphlet regarding Proposition 131 made it clear that the initiative imposed only consecutive, as opposed to lifetime, limits. Ballot Pamp. at 32.
Moreover, the clear choice facing voters— between the lifetime limits (imposed by Proposition 140) and consecutive term limits (imposed by Proposition 131) — received extensive media attention. See, e.g., Paul Jacobs, Term Limits Would Oust Lawmakers and a System, L.A. Times, Oct. 13, 1990, at A1 (noting that Proposition 140 would limit “lifetime service” in the legislature, while Proposition 131 would “force members of each house to move on after 12 consecutive years,” but would also allow them to run again after “sitting out a term.”); Steven A. Capps, Laumiakers lying low in Capitol quietly fighting Props. 131, ll^O, S.F. Examiner, Sept. 16, 1990, at B1 (noting that “most legislators consider Prop. 140 the more evil of the two initiatives” because it would impose “lifetime term limits.”).
In addition to the usual media attention afforded controversial ballot measures, the distinction between the two term limit schemes offered by Propositions 131 and 140 was highlighted even further when, five days before the election, the California Supreme Court issued a ruling directly involving the two initiatives. The court announced that when voters approved propositions that were in fundamental conflict, no part of the ballot measure receiving the fewer votes may take effect. Taxpayers To Limit Campaign Spending v. Fair Political Practices Comm., 51 Cal.3d 744, 274 Cal.Rptr. 787, 799 P.2d 1220 (1990). This decision was widely interpreted to potentially impact Propositions 131 and 140, should voters approve both measures. See, e.g., Philip Hager & Richard C. Paddock, Proposition With Most Votes Would Nullify Rival, L.A. Times, Nov. 2, 1990, at A1 (noting that “Propositions 131 and 140 on Tuesday’s ballot conflict because they would impose different term limits for office holders.”).
As of Sept. 30, 1990, polls indicated that voters were in favor of Proposition 131 by 50 percent to 34 percent, with 16 percent undecided. Proposition 140 was supported by 55 percent and opposed by 28 percent, with 17 percent undecided. George Skelton, Legislative Term Limits Backed by Big Margin, L.A. Times, Sept. 30, 1990, at Al. Only a week later, however, Proposition 131 was rejected by a margin of nearly two-to-one, while Proposition 140 was approved. This clearly suggests that the state Supreme Court decision may have prompted voters to make a conscious choice between what particular term limits plan they desired to implement, rather than expressing general support for both plans as the polls suggest they did prior to the ruling. Alternatively, it may be that other differences between the propositions swayed voters in the closing days of the campaign.1 In any event, it is abundant*866ly clear that the issue was widely discussed and publicized. See California Newspapers Fill Out Their Ballots, L.A. Times, Nov. 4, 1990, at M8 (listing 31 California newspapers that had taken an editorial position on both Propositions 131 and 140). Indeed, it is fair to say that the juxtaposition of two conflicting term limit provisions in the same election makes it highly likely that voters were aware about the true nature of their ballot choice.
There is nothing in this record to suggest that any possible confusion on the part of California voters provides a basis for this Court to employ its power under the second sentence of Section 1 of the Fourteenth Amendment to set aside a state election. The people of California understood what they were voting for. The text of Proposition 140 indicates it was intended to curb “[t]he ability of legislators to serve unlimited number of terms.” Ballot Pamp. at 137 (Text of Proposed Law). To effectuate that end, the drafters of the measure stated precisely that “[n]o Senator may serve more than 2 terms ... [n]o member of the Assembly may serve more than 3 terms ...” Id. As the majority sees it, the absence of the words “during a lifetime” invalidates the proposition’s favorable vote. For the want of three words the proposition fails. To such uses is the revered Fourteenth Amendment now employed!
The Twenty-Second Amendment to the Constitution does not employ the clause “during a lifetime.” It provides, “[n]o person shall be elected to the office of the President more than twice ...” U.S. Const, amend. XXII. It is obvious that it means “during a lifetime.” Similarly, the language “no (Senator or Assembly member) may serve more than (2 or 3) terms” also obviously means service “during a lifetime.”
The majority can discover “ambiguity” and a failure to adequately inform the people only by distorting the precise language of Proposition 140 and employing a canon of construction resembling that which once applied in the common law in an action on the covenant. Bouvier’s Law Dictionary 251-52 (3d ed.1934).
II.

RIGHTS OF VOTERS

Nonetheless, the majority relies primarily on the assertion that Proposition 140 limits the fundamental right of voters to vote for those legislators who no longer can seek a previously held office. By linking this proposition with its earlier determination that Proposition 140 did not provide adequate notice to the voters of its meaning, the majority reaches its improper and intrusive holding.
This holding represents a remarkable intrusion by the federal judiciary into the voter initiative process in the State of California and all other states in this circuit having such a process. It means, at the very least, that a term limits initiative measure can become effective only when approved by the federal courts. Only then can it be determined that proper notice was given or that the lack of such notice did not affect the outcome. The likelihood of similar safeguards being designed by which other types of voter initiatives may be measured is not remote.
However, for purposes of this dissent, it will be assumed that the majority’s holding is applicable only to voter initiatives instituting term limits. As to such it holds they “impose a severe limitation on the people’s fundamental right to elect whomever they choose.” Such voter initiatives can be rejected by a majority of the voters, but apparently they cannot be adopted by a majority, no matter what its size, without the intensive judicial scrutiny set forth above. This lack of symmetry exposes the flaw in the majority’s “fundamental right” impairment analysis. The majority opinion regards term limits as specifically directed at a group of voters having nothing in common other than the fact that they lost an election on term limits. To provide protection to this group, the majority opinion creates a fundamental right “to elect whomever they choose.” This amounts to holding that when a majority of voters impose term limits on state legislators they engage in a constitutionally suspect act, suggesting a form of discrimination deserving strict scrutiny for purposes of determining the Fourteenth Amendment’s application.
*867The flaw in this reasoning is that there is no constitutional right “to elect whomever they choose” when the majority of the electorate has determined a candidate is not entitled to serve. To suggest otherwise must be rooted in an antipathy to term limits for which our national experience provides no basis. The Constitution of the United States in Article I, Sections 2 and 3 imposes qualifications that a person must meet to become a Representative or Senator in the Congress of the United States. Moreover, the Supreme Court has upheld several state-imposed restrictions which in one way or another have limited a voter’s right to elect “whomever they choose.”
For example, Burdick v. Takushi, 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992) upheld a state-imposed prohibition on voting for candidates who have not filed nominating papers and whose names do not appear on the ballot. The majority attempts to distinguish this case on the grounds of inadequate notice, a grounds already refuted. Similarly, the Supreme Court upheld a state requirement that a minority party candidate for a partisan office must have received at least one percent of all votes cast for that office in the state’s primary election in order to have his or her name placed on the general election ballot. Munro v. Socialist Workers Party, 479 U.S. 189, 107 S.Ct. 533, 93 L.Ed.2d 499 (1986). The restriction in the former was treated as “a very limited one,” id. at 437, 112 S.Ct. at 2065, and in the latter as a “reasonable restriction on ballot access.” Id. at 195, 107 S.Ct. at 537.
Even more restrictive measures were upheld by the Supreme Court in Clements v. Fashing, 457 U.S. 957, 102 S.Ct. 2836, 73 L.Ed.2d 508 (1982). The first such measure was a requirement that certain elected and appointed officeholders who became candidates for a different elective office are deemed to have automatically resigned from their current office. The second measure required that certain officeholders complete their current term before being eligible to serve in the legislature. Both measures were upheld against claims based on the First Amendment and the Fourteenth Amendment’s Equal Protection Clause.
The Court focused on two lines of “ballot access” cases. First are those involving classifications based on wealth, and those involving classification schemes that impose burdens on new or small parties or independent candidates. Both must be subjected to heightened scrutiny. Id. at 962-65, 102 S.Ct. at 2843-45. With respect to other ballot access restrictions, however, the Court stated that “neither the Equal Protection Clause nor the First Amendment authorizes this Court to review ... the manner in which a State has decided to govern itself.” Id. at 972, 102 S.Ct. at 2848. Clearly, state-imposed term limits on legislators fall within this latter category; they constitute a “manner in which a State has decided to govern itself.”
Three cases decided prior to those just mentioned also involved state laws that can be placed under the heading of state self-governance. These were Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974); American Party of Texas v. White, 415 U.S. 767, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974); and Jenness v. Fortson, 403 U.S. 431, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971). In Storer, the Court upheld a provision forbidding a ballot position to an independent candidate for elective office if that person had a registered affiliation with a qualified political party within one year prior to the primary election in which the person seeks to run as an independent. 415 U.S. at 736, 94 S.Ct. at 1282.
The Court in American Party of Texas also rejected several constitutional challenges to the Texas Election Code. In so doing, it observed that the Code “affords minority political parties a real and essentially equal opportunity for ballot qualification. Neither the First and Fourteenth Amendments nor the Equal Protection Clause of the Fourteenth Amendment requires any more.” 415 U.S. at 788, 94 S.Ct. at 1309.
In Jenness, the Court upheld a substantial barrier to access to the ballot in the general election by a candidate who did not enter and win a political party’s primary election. Access by such a person required that there be *868filed on his behalf a nominating petition signed by at least five percent of the eligible voters. Id. at 432, 91 S.Ct. at 1971.
These authorities amply demonstrate that there is no “fundamental right to vote for whomever one chooses.” True, the right to vote cannot be restricted by a classification or requirement based on wealth. See Lubin v. Panish, 415 U.S. 709, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974) (large filing fee to gain access to the ballot in a primary election for County Supervisor was a denial of equal protection). A similar holding was reached in Bullock v. Carter, 405 U.S. 134, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972). Term limits, however, embody no discrimination between voters or office seekers on the basis of race, creed, color, or wealth. Rather, one who has had the honor of serving the required number of terms can simply no longer stand for election nor can his or her supporters vote for them. Term limits is a device which its proponents insist will improve government. Whether it does so or not poses no federal constitutional question.
III.

U.S. TERM LIMITS, INC. v. THORNTON, 514 U.S. 779 (1995)

Thornton - does not support the arguments against term limits. At page 837, 115 S.Ct. at page 1871 of the majority opinion, the Court stated:
Term limits, like any other qualification for office, unquestionably restrict the ability of voters to vote for whom they wish. On the other hand, such limits may provide for the infusion of fresh ideas and new perspectives, and may decrease the likelihood that representatives will lose touch with their constituents. It is not our province to resolve this long-standing debate.
We are, however, firmly convinced that allowing the several States to adopt term limits for congressional service would effect a fundamental change in the constitutional framework.
Thus, Thornton did not hold that term limits per .se are unconstitutional. What it held was that the Qualifications Clause of the Constitution, Article I, Section 5, proscribed the establishment of term limits by a state for its representatives and senators serving in the Congress of the United States. 514 U.S. at 831, 115 S.Ct. at 1868. In so holding, it rejected the argument that the “Times, Places and Manner of holding Elections” Clause, Article I, Section 4, which vested authority in the states to prescribe such matters, compelled a different result. Id. at 832, 115 S.Ct. at 1868-69.
The constitutional philosophy supporting this holding was expressed concisely by Justice Kennedy in his concurring opinion:
Federalism was our nation’s own discovery. The Framers split the atom of sovereignty. It was the genius of them idea that our citizens would have two political capacities, one state and one federal, each protected from inclusion by the other. The resulting Constitution created a legal system and form and design, establishing two orders of government, each with its own direct relationship, its own privity, its own set of mutual rights and obligations to the people who sustain it and are governed by it. It is appropriate to recall these origins, which instruct us as to the nature of the two different governments created and confirmed by the Constitution. 514 U.S. at 838-39, 115 S.Ct. at 1872.
Thus, Thornton does not control this case. Its reach is limited to proscribing efforts by the states to limit the terms of members of the Congress of the United States chosen by the electorate of such states. It imposes no constitutional bar to term limits enacted by a direct vote of the people of a state on their representatives in the state’s legislature.
IV.
TERM LIMITS AS A POLICY
Term limits, to repeat, are part of the Constitution of the United States, with respect to the office of the President of the United States. U.S. Const, amend. XXII. *869As a constitutional amendment properly-adopted, it is not considered, even though beyond challenge in federal courts, to constitute a provision out of harmony with the remainder of the Constitution. It reflects a policy initiated by President Washington and followed by many presidents prior to the adoption of the Amendment.
Term Emits appEeable to executive and legislative officials has an appeal to the ordinary citizen whose instincts and experience strongly suggest that such officials can, and sometimes do, abuse the power they possess. Even judges do not always escape this public suspicion, despite the fact that their power is more passive and quite procedurally circumscribed.
The support for term Emits is not solely instinctual, however. Several substantial rational arguments can be made in their favor. The strongest is that long-term state legislators inevitably create a power center within the body in which they serve that often results in providing more financial and other types of benefits to their constituency than to other constituencies. This enhances the prospects of their reeleetion and the continuation of their practices. In time this uneven and often excessive misaUocation of public resources becomes visible even to those members of the pubEc who seldom devote close attention to state legislative activities. To this portion of the public, as well as to some who follow these matters more closely, the imposition of term Emits appears to be a way to Emit this tendency.
Legislative fiefdoms resulting in long-term service by a legislator also can enable that legislator to defy the majority will, at least for a significant period of time, on a matter of statewide importance. Less frequently, but of more serious consequences, is the legal and moral corruption of the long-term legislator. Whether Lord Acton was completely right or not, it is a fact that substantial power long held is a fertile source from which corruption can spring.
However, the arguments against term Emits are also strong. First, our experience with Congress and other state legislative bodies is that unbroken service by a legislator or congressman provides the states and the United States with many persons of great experience and wisdom, without whom all would be poorer and less enlightened.
Moreover, there is force in the contention that the people of a particular constituency should be entitled to elect an incumbent for as long as they choose.
The truth is that term Emits and their absence are both reasonable policies with respect to those who serve as state legislators. Moreover, the states, consistent with their unique ability to serve as a laboratory in which certain political theories and practices are tested, should be permitted to experiment with term Emits. To impose a constitutional ban against California’s term limits experiment is both improper and insensitive to the federal nature of the United States. Experiments of this type are an often heralded feature of federalism. See, e.g., New State Ice Co. v. Liebmann, 285 U.S. 262, 311, 52 S.Ct. 371, 386-87, 76 L.Ed. 747 (1932) Brandéis, J., dissenting (“It is one of the happy incidents of the federal system that a single courageous State may, if its citizens choose, serve as a laboratory ... ”). To employ the Fourteenth Amendment to frustrate such experiments is to diminish one of its fundamental purposes, which was to secure for all persons the opportunity to participate in the political processes of the states. It does not guarantee that an individual should be permitted to hold a particular legislative office indefinitely.

. Proposition 131 would have allowed taxpayers to divert up to $5 per year of their state taxes to a special election fund that would provide partial funding for the campaigns of all state officials. It would also have instituted a ban on non-election year fund raising, and limited total spending for candidates who refused public funds. Proposition 140 slashed operating funds for the legislature and eliminated the legislative retirement system.